DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Allowable Subject Matter
Claims 1 and 3 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a liquid lens disposed on the optical axis, the liquid lens being disposed on the image sensor, the liquid lens comprising a first liquid and a second liquid, the first liquid and the second liquid providing a single interface therebetween; and a controller configured to move the image sensor in a direction perpendicular to the optical axis, wherein, in response to movement of the image sensor by the controller, the controller is configured to change a position or a shape of the single interface or to change a position of at least one solid lens among the plurality of solid lenses; in combination with other elements of the claim.

Regarding claims 3 – 11 and 18, claims 3 – 11 and 18 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest a liquid lens disposed on the optical axis, the liquid lens being disposed on the 

Regarding claims 13 - 17, claims 13 - 17 are allowed as being dependent from allowed independent claim 12.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest a liquid lens disposed above the image sensor on the optical axis; and a controller configured to move the lens assembly in a direction perpendicular to the optical axis, wherein the liquid lens includes a conductive liquid and a non-conductive liquid that form a single interface therebetween, and wherein, in response to movement of the lens assembly by the controller, the controller is further configured to change a position or a shape of the single interface or change a position of at least one solid lens among the plurality of solid lenses; in combination with other elements of the claim.

Regarding claim 20, claim 20 is allowed as being dependent from allowed independent claim 19.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belden (US patent No. 8,922,636) teaches lens with liquid lens and adjustment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/USMAN A KHAN/
Usman Khan
02/15/2022Primary Examiner, Art Unit 2696